TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00219-CR




                                Manuel Antonio Rios, Appellant

                                                 v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 51,579, HONORABLE JOE CARROLL, JUDGE PRESIDING




               Appellant Manuel Antonio Rios pleaded guilty to burglary of a habitation. See Tex.

Penal Code Ann. § 30.02 (West Supp. 2001). The district court adjudged him guilty and assessed

punishment at imprisonment for six years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

              The judgment of conviction is affirmed.




                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: August 30, 2001

Do Not Publish




                                                2